                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


MELVIN L. TERRY,

                    Petitioner,
                                                    Case No. 20-cv-237-pp
      v.

DYLON RADTKE,

                    Respondent.


  ORDER CONSTRUING LETTER AS MOTION TO WAIVE FILING FEE AND
  DENYING MOTION (DKT. NO. 7), CONSTRUING LETTER AS MOTION TO
     APPOINT COUNSEL AND DENYING MOTION (DKT. NO. 8) AND
               ADMINISTRATIVELY CLOSING CASE


      On February 14, 2020, the petitioner, who is incarcerated at Green Bay

Correctional Institution and is representing himself, filed a petition for writ of

habeas corpus under 28 U.S.C. §2254, challenging his December 17, 2014

judgment of conviction in Milwaukee County Circuit Court for first-degree

reckless homicide, first-degree recklessly endangering safety and possessing a

firearm as a convicted felon. Dkt. No. 1 at 1-2; see also State v. Terry,

Milwaukee County Case 13CF002759 (available at https://wcca.wicourts.gov).

On May 4, 2020, the court ordered the petitioner to either pay the $5.00 filing

fee or file a motion requesting the court to waive the fee and requiring him to

file an amended petition. Dkt. No. 6.




                                         1

           Case 2:20-cv-00237-PP Filed 10/30/20 Page 1 of 10 Document 9
      On May 15, 2020, the court received from the petitioner a letter asking

the court to waive the filing fee. Dkt. No. 7. The same day, the court also

received a letter asking the court to appoint him counsel. Dkt. No. 8.

      The court will construe the petitioner’s first letter as a motion to waive

the filing fee and will deny the motion as moot. The court will construe the

petitioner’s second letter as a motion for the appointment of counsel and will

deny the motion. While the petitioner has not complied with the court’s order

to file an amended petition, the court is concerned that if it dismisses the

petition, the petitioner may be barred from refiling in the future. The court will

administratively close the case, preserving the February 14, 2020 filing date,

and will allow the petitioner to file a motion to reopen the case if and when he

either completes litigation on his Wis. Stat. §974.06 motion in state court or is

able to write an amended petition that explains to the court what happened

and why he believes he is entitled to habeas relief.

I.    Background

      On May 4, 2020, the court issued an order explaining that before it could

screen his petition, the petitioner had to either pay the $5.00 filing fee or file a

motion asking the court for permission to proceed without paying the filing fee.

Dkt. No. 6 at 1-2. The court explained that if the petitioner did not do either of

those things by June 5, 2020, it would dismiss the petition without prejudice.

Id. at 2, 3. Noting that the petition contained “no information in the ‘Grounds

for Relief’ section,” the court also explained that it would require the petitioner

to file an amended petition. Id. at 2. The court stated that without the

                                          2

         Case 2:20-cv-00237-PP Filed 10/30/20 Page 2 of 10 Document 9
“Grounds for Relief” information, it was unable to screen the petition because it

could not tell (1) “whether the petitioner ha[d] claims that are recognizable in a

federal habeas case,” or (2) “whether the petitioner ha[d] exhausted his federal

habeas claims in the state courts.” Id. The court then construed the

petitioner’s letter, dkt. no. 3, as a motion for stay and abeyance; the court

denied the motion because the petitioner had listed no claims in his habeas

petition, and therefore, the court could not determine whether the motion for

stay and abeyance had any merit. Dkt. No. 6 at 2-3.

      At the end of its order, the court stated that

      [t]he petitioner must (a) pay the $5.00 filing fee or file a request to
      proceed without doing so and (b) file an amended petition that states
      the grounds upon which he wants to proceed in federal court. If the
      petitioner does both of these things by the deadline the court sets
      below, he also may file another motion asking the court to stay his
      habeas petition. If the petitioner does not pay the filing fee (or file a
      motion asking for leave to proceed without paying it) and file an
      amended petition by the deadline the court sets below, the court
      will dismiss the petition without prejudice.

Id. at 3 (emphasis in original). The court ordered the petitioner to file his

amended petition in time for the court to receive it by the end of the day on

June 5, 2020. Id. at 4. The petitioner has not complied with the court’s order.

II.   Motion to Waive the Filing Fee (Dkt. No. 7)

      The court’s May 4, 2020 order required the petitioner to either pay the

$5.00 filing fee or file a motion to waive the fee. Dkt. No. 7. The petitioner did

not use the form available to a habeas petitioner seeking to proceed without

paying the filing fee. The petitioner did not provide the court with a trust

account statement or other information regarding his ability to pay the filing

                                         3

         Case 2:20-cv-00237-PP Filed 10/30/20 Page 3 of 10 Document 9
fee. He simply states, “I would like to ask this court to wave the filing fee of

5.00.” Dkt. No. 7 at 1. The court has no way to assess whether the petitioner

can pay the filing fee or why he is asking to waive it.

      Instead, the petitioner uses the rest of this letter to explain that the

“state courts allowed a ‘show-up’ identification to stand in [his] case.” Id. He

mentions an “ineffective claim, for failure to present an expert witness.” Id. He

says that he has a learning disability “(LDYED)” and no understanding of the

law that would enable him to argue, litigate or present motions to a court. Id.

He says that his case should not be left in the hands of anyone who isn’t a

lawyer, and asks the court to use its discretionary powers to appoint counsel.

Id. He says that COVID-19 has ended any help that he was going to get from

his family. Id. He says he’s not a lawyer, and he asks the court not to force him

into a situation that will “undoubtedly” cause him to forfeit his rights. Id.

      He then says that he wants the court to appoint counsel to represent him

on “[t]he Clifton show-up identification evidence should have been suppressed

by the state courts,” “[i]neffective of trial counsel, for failure to present an

expert witness.” Id. at 2. He seems to indicate that these issues were “appealed

in state court September 4, 2018, and denied December 12, 2018.” Id.

      The original petition had indicated that the petitioner raised two claims

in his direct appeal—“The Clifton identification should have been omitted 2.

Terry can prove prejudice from the absence from an eyewitness support.

Ineffective assistance of counsel.” Dkt. No. 1 at 3. It also indicated that the

petitioner sought further review in the state Supreme Court, describing the

                                          4

         Case 2:20-cv-00237-PP Filed 10/30/20 Page 4 of 10 Document 9
issues as “suppress of the Clifton identification and ineffective assistance of

counsel, for failure to present an expert witness opinion. Same issues as

appeal.” Id. But as the court noted in its May 4 order, section IV of the petition,

“Grounds for Relief,” was blank. The plaintiff did not explain if he was raising

these same claims in this federal petition. He did not explain the facts of his

case. He did not explain what the “Clifton identification” was, or how he

believed his counsel was ineffective, or whether he believed that it was his trial

counsel or his appellate counsel that was ineffective. The court knows almost

nothing about the petitioner’s case or why he believes he ought to be granted

habeas relief. Four sentences in a motion to waive the filing fee does not

constitute an amended complaint and does not give the court anything to go

on.

       The court will deny the motion to waive the filing fee. The petitioner owes

the $5.00 filing fee.

III.   Motion to Appoint Counsel (Dkt. No. 8)

       The plaintiff’s second letter explains that (1) the attorney who

represented him on direct appeal in the Wisconsin Court of Appeals had

advised him to file a Wis. Stat. §974.06 post-conviction motion, (2) he had

written the Wisconsin State Public Defender’s Office asking if they “cause

appoint counsel,” and (3) the State Public Defender’s Office “said that it had to

be ‘court appointed.’” Id. The petitioner asks the court to “appoint a new appeal

counsel to file a 974.06 on [his] behalf.” Id. The petitioner says that “[c]ourt

appointed counsel, Matthew S. Pinix . . . [c]learly states in his letter, that made

                                         5

         Case 2:20-cv-00237-PP Filed 10/30/20 Page 5 of 10 Document 9
the mistake of not catching it when he did his review of [the petitioner’s] case.”

Id. The petitioner says that in the fairness of justice, he asks the court to use

its powers to appoint him a lawyer. Id.

      The plaintiff attached to this letter a February 26, 2018 letter to him

from Attorney Matthew S. Pinix. Dkt. No. 8-1. A chronology of events from the

public court web site helps put this letter, and the petitioner’s request, into

context. The petitioner was charged in Case No. 2013CF002759 on June 22,

2013. https://wcca.wicourts.gov/. After a five-day trial, the jury returned its

verdict on November 3, 2014. Id. The court sentenced the petitioner on

December 4, 2014. Id. The petitioner appealed. Case No. 2016AP886

(https://wscca.wicourts.gov/). The appeal was dismissed on September 20,

2016. Id. On February 13, 2017, the petitioner filed a motion for new trial in

Case No. 2013CF002759. https://wcca.wicourts.gov/. The court denied that

motion on August 4, 2017. Id. The petitioner appealed on August 18, 2017. Id.;

Case No. 2017AP1625 (https://wscca.wicourts.gov). The court of appeals

affirmed the denial of the motion on August 8, 2018. Id. The petitioner sought

review in the Wisconsin Supreme Court. Id. The Supreme Court denied the

petition for review on December 14, 2018. Id.

      The letter the petitioner attached is dated February 26, 2018—during the

time the petitioner’s appeal of the denial of his motion for new trial was

pending. Dkt. No. 8-1. In it, the petitioner’s then-counsel, Matthew Pinix,

discusses with the petitioner his belief that the prosecution may have conceded

at some point that the petitioner’s arrest was illegal. Id. at 1. Attorney Pinix

                                          6

         Case 2:20-cv-00237-PP Filed 10/30/20 Page 6 of 10 Document 9
explained to the petitioner the procedural reasons he could not raise that issue

in the appeal of the denial of the new trial motion. Id. at 2. He told the

petitioner, however, that if the petitioner lost the appeal, “there would be a

viable two-tiered ineffective assistance of counsel claim that you could advance

through a Wis. Stat. § 974.06 postconviction motion . . .” Id. Pinix advised the

petitioner that pleading and litigating a §974.06 motion was complicated, and

recommended that if the petitioner decided to “go that route,” the petitioner

should seek appointment of discretionary counsel from the State Public

Defender’s office.” Id. While Attorney Pinix told the petitioner that the SPD did

not appoint counsel in every §974.06 motion, Pinix believed that the

petitioner’s case warranted such an appointment. Id. Pinix also offered to talk

to the SPD intake coordinator about why Pinix believed a discretionary

appointment would be warranted. Id.

      The court believes that the petitioner’s motion is asking this federal court

to appoint discretionary counsel to represent the petitioner in filing the state

§974.06 motion that Attorney Pinix suggested. This court cannot grant that

request. This court is a federal district court. It has the authority to appoint

lawyers to represent parties in federal court proceedings. In federal criminal

cases, it can appoint staff members from Federal Defender Services of

Wisconsin (the federal equivalent of the Wisconsin State Public Defender) or

private attorneys under the federal Criminal Justice Act; in civil cases, it can

try to recruit volunteer lawyers to represent parties in federal lawsuits. But this

court has no authority to appoint lawyers to represent parties in state court.

                                         7

         Case 2:20-cv-00237-PP Filed 10/30/20 Page 7 of 10 Document 9
      The court looked on the Wisconsin State Public Defender’s web site,

https://wispd.org. It learned that the appellate division of that organization

can make “discretionary appointments” of lawyers in situations in which there

is no statutory or constitutional right to counsel. It appears that these

appointments are rare due to lack of funding. A person seeking a discretionary

appointment must send a letter to State Public Defender—Appellate Division,

735 N. Water Street, Suite 912, Milwaukee, WI 53202-4116. The letter should

include a description of the case and the appellate issue or claim. It is helpful if

the person includes copies of any post-conviction motions that have been

drafted, along with copies of any other documents that might help to

understand the case. Finally, the web site says that if the Appellate Division

denies someone’s request for discretionary counsel, that person may contact

the State Bar of Wisconsin for information on getting legal help. If the person is

incarcerated, the person may apply for assistance to the Legal Assistance to

Institutionalized Persons (LAIP) Project or the Innocence Project of the

University of Wisconsin Law School, by writing to Frank J. Remington Center,

University of Wisconsin Law School, Room 4315-4318, 975 Bascom Mall,

Madison, Wisconsin 53706.

      On the chance that the petitioner is asking this federal court to appoint a

lawyer to help him litigate his federal habeas petition, the court denies the

motion. There is no statutory or constitutional right to court-appointed counsel

in federal civil litigation. Pruitt v. Mote, 503 F.3d 647 (7th Cir. 2007). This is

particularly true in habeas cases; “[a] litigant is not entitled to appointed

                                          8

         Case 2:20-cv-00237-PP Filed 10/30/20 Page 8 of 10 Document 9
counsel in a federal postconviction proceeding.” Taylor v. Knight, 223 F. App’x

503, 504 (7th Cir. 2007) (citing Pennsylvania v. Finley, 481 U.S. 551, 555

(1987); Powell v. Davis, 415 F.3d 722, 727 (7th Cir. 2005)). The Criminal

Justice Act gives a district court the discretion to appoint counsel if “the

interests of justice so require.” 18 U.S.C. §3006A(a)(2)(B).

      The interests of justice do not require the court to appoint counsel for the

petitioner now. The petitioner is asking the court to give him time to file his

§974.06 motion in state court. There would be nothing for a lawyer to do for

him here in federal court until he has completed that process.

IV.   Dismissal

      In its May 4, 2020 order, the court told the petitioner that if it did not

receive an amended petition by June 5, 2020, it would dismiss his case. The

court now has looked at the letter Attorney Pinix filed and at the dockets for

the petitioner’s trial and appeals. It is concerned that, even though the

petitioner has not articulated it to this court, he may have a claim. The court

also is concerned that because the Wisconsin Supreme Court declined review

of his case in December 2018, and the petitioner did not file his federal petition

until February 14, 2020, the petitioner’s claim may be time-barred already, and

if not, it could become barred if the court were to dismiss the case. See 28

U.S.C. §2244(d)(1) (one-year limitation period for federal habeas petitions).

      The court will administratively close this case. If in the future the

petitioner is able to draft a petition that explains to the court what happened in

his case and why he believes he is entitled to habeas relief, he may file a letter

                                         9

         Case 2:20-cv-00237-PP Filed 10/30/20 Page 9 of 10 Document 9
asking the court to reopen the case. He must attach to such a letter an

amended petition. The amended petition must explain to the court what claims

the petitioner wishes to raise. He cannot simply say, “Ineffective assistance of

counsel.” He must tell the story of what happened: “I believe the lawyer who

represented me at my trial in Case Number XXXXX was ineffective because he

did not call any witnesses to testify on my behalf,” or “I believe that the trial

court was wrong when it let the State put in evidence of a witness’s show-up

identification because . . . .” The petitioner may file a motion to reopen at any

time, including after he has litigated any §976.04 motion through all levels of

the state court system. If, in the future, the petitioner moves to reopen the

case, he will have preserved the February 14, 2020 federal habeas filing date

for limitations purposes.

V.    Conclusion

      The court CONSTRUES the petitioner’s letter as a motion for the court to

waive the filing fee and DENIES the motion. Dkt. No. 7.

      The court CONSTRUES the petitioner’s letter as a motion for the

appointment of counsel and DENIES the motion. Dkt. No. 8.

      The court ORDERS that the Clerk of Court shall administratively close

this case unless and until the petitioner moves to reopen it.

      Dated in Milwaukee, Wisconsin this 30th day of October, 2020.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge
                                         10

        Case 2:20-cv-00237-PP Filed 10/30/20 Page 10 of 10 Document 9
